                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

JESSIE MITCHELL, #227 553,                    )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    ) CIVIL ACTION NO. 2:19-CV-229-WHA
                                              )
WARDEN WALTER T. MYERS, et al.,               )
                                              )
        Defendants.                           )

                                             ORDER

        This lawsuit is before the court on the Recommendation of the United States Magistrate

Judge that the case be transferred to the United States District Court for the Southern District of

Alabama under 28 U.S.C. § 1406(a). Doc. 3. There are no objections to the Recommendation.

After an independent and de novo review of the record, the court concludes the Magistrate Judge’s

Recommendation should be adopted.

        Accordingly, it is ORDERED that:

        (1) The Magistrate Judge’s Recommendation (Doc. 3) is adopted.

        (2) This case is transferred to the United States District Court for the Southern District of

        Alabama under 28 U.S.C. § 1406(a).

        The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

        This case is closed in this court.

        Done, this 25th day of April 2019.


                                          /s/ W. Harold Albritton
                                        W. HAROLD ALBRITTON
                                        SENIOR UNITED STATES DISTRICT JUDGE
